PER CURIAM.
Pro se appellant Michael Hyde appeals from the dismissal of his civil rights complaint based on events that occurred in connection with his arrest and subsequent guilty plea to violating the state wiretapping law. After careful review of his appellate contentions and the district court record, we affirm, substantially for the reasons given by the district court in its Memorandum of Decision dated March 23, 2006.
For various reasons, Hyde’s appellate contentions are unpersuasive. First, Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), applies and bars certain claims, while others are barred by absolute judicial immunity. Moreover, Hyde has not shown any legal basis for some of his claims, and he has waived others by failing to develop his argument adequately. See Negeya v. Gonzales, 417 F.3d 78, 85 (1st Cir.2005) (finding a waiver based on undeveloped appellate arguments). Finally, he relies in several instances on Supreme Court cases that are inapposite.

Affirmed. See 1st Cir. Loc. R. 27.0(c).